Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 10/20/2022, with respect to claims 51, 53, 56, 58, 60, 66, 71-74 and 76 have been fully considered but are moot in view new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 51, 53, 56, 58 60, 74 and 76 is/are rejected under 35 U.S.C. 103 as being unpatentable over McQuillan (“Review Of Trax GPS Dog Tracker (Features, Pros, Cons and Costs”, hereinafter referred to as “Trax”) in view of Ballam et al. (US Patent No. 10,108,898) in view of Lee (“Tile’s latest Bluetooth tracker is a tiny, waterproof sticker”, url: https://www.engadg‌et‌.‌‌com‌/2019-10-08-new-tile-sticker-2019.html) in view of Cohen (PGPUB Document No. US 2014/0055492).
Regarding claim 51, Trax teaches a computer-implemented system for the wireless transmission of digital information relating to an object by provide providing augmented reality (AR) guidance. comprising: 
(i) an accessory device (the) structured to be associated with the object (the Trax GPS tracker fitted in either the rubber cover for pet collars and/or rubber cover for children (Trax: “Take a Look At The Trax GPS Tracker”, 0:25-1:00)), the accessory device comprising:
A positioning device comprising a GPS module structured and configured to obtain and/or share geospatial positioning data, a temperature condition(s) and/or other digital information relating to the object for use when the object is moving (GPS tracker of Trax tracking location information of the subject (dogs, kids, etc.) (Trax: “What is the Trax?”); 
A housing member structured to hold the positioning device, the housing member including: a first wall that defines a receiving surface for receiving the positioning device such that the positioning device is disposed against the receiving surface (the rubber cover for pet collars and/or rubber cover for children (Trax: “Take a Look At The Trax GPS Tracker”, 0:25-1:00)); 
And a number of sidewalls extending from, and combining with, the first wall to form an internal volume for the positioning device (the rubber covers comprise of walls as presently claimed (Trax: “Take a Look At The Trax GPS Tracker”, 0:25-1:00)); 
A retaining feature coupled to the sidewalls of the housing member, the retaining feature being capable of carrying and securing the positioning device with Bluetooth module within the internal volume (the rubber cover walls are shaped to be able to secure the GPS tracker inside of said cover, wherein such features of the rubber cover functions as a “retaining feature” (Trax: “Take a Look At The Trax GPS Tracker”, 0:25-1:00)); 
And an attachment feature structured to permit the accessory device to be attach to the object while the positioning device is retained in the internal volume by the retaining feature, the attachment feature being provided on either a surface of the first wall that is opposite the retaining surface or a surface of a second wall separate from and opposite to the first wall (the rubber cover for pet collars comprise of openings that attach to the collar, and the rubber cover for children comprise of a clip (Trax: “Take a Look At The Trax GPS Tracker”, 0:25-1:00)): 
(ii) a mobile communications device having an interface mechanism (the mobile phone requires the use some form of interface mechanism to communicate with the GPS tracker of Trax), the mobile communications device being remote from the accessory device and receiving the geospatial positioning data and/or the other digital information from the accessory device (tracking GPS data using the Trax GPS tracker (Trax: “What is the Trax?”); and 
(iii) generating augmented reality guidance information relating to the package based on the geospatial positioning data and/or the other digital information (utilizing GPS data, camera/video information AR graphics (marker indicating location of tracker) to provide an AR experience to the user (Trax: “Augmented Reality”)). and wherein the augmented reality guidance information is presented to a user using the interface mechanism of the mobile communications device (the resulting AR experience).

However, Trax does not expressly teach,
(1) The tracked object being a package
(2) A Bluetooth radio module in place of the GPS module of Trax obtaining data of the package in-transit of delivery, and/or after being delivered to shipping parties, and/or intended destination;
(3) An adhesive layer in place of the attachment feature of Trax to permit the accessory device to be adhered to the package
(4) A remote cloud computing system, the mobile communications device providing the geospatial positioning data and/or the other digital information relating to the package to the remote cloud computing system, wherein the remote cloud computing system is structured and configured to generate augmented reality guidance information relating to the package based on the geospatial positioning data and/or the other digital information; and wherein the augmented reality guidance information is provided to the mobile communications device.

(1)(2) Ballam teaches a tracking label comprising a Bluetooth Low Energy antenna that is used for tracking package delivery (Ballam: col.3, line 25-42).
Trax contained a device which differed the claimed process by the substitution of the steps of utilizing a collar and clip to attach to objects
Ballam teaches the substituted step of utilizing an adhesive layer to attach to objects.
And their functions were known in the art to effectively attach to objects.
Trax’s steps of attaching to objects could have been substituted with the steps of utilizing the adhesive layer of Ballam.
The results would have been predictable and resulted in equally attaching to objects. Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

(3) Lee teaches a Bluetooth tracker (Tile Sticker) that comprise of an adhesive layer that bonds to surfaces of the tracked objects (Lee: 3rd para).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the attachment method of the combined teachings above such as to utilize the adhesive layer disclosed by Lee, because this enable a convenient method of applying the tracker to a variety of different types of surfaces.

(4) Cohen teaches a remote cloud computing system, the mobile communications device providing the geospatial positioning data and/or the other digital information relating to the package to the remote cloud computing system (Cohen teaches the concept of sending data to a mixed reality server, and the mixed reality server using said data to return information necessary for enable mixed reality at the mobile device (Cohen: claim 1))
Wherein the remote cloud computing system is structured and configured to generate augmented reality guidance information relating to the package based on the geospatial positioning data and/or the other digital information (applying the remote mixed reality server teaching of Cohen to the combined teachings above enables a remote AR server that utilizes tracking information to generate the AR information of Trax); 
And wherein the augmented reality guidance information is provided to the mobile communications device (the resulting AR experience at the user’s mobile device (Trax: “Augmented Reality”)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to compute AR information at an AR server as taught by Cohen, because this enables offloading high computational tasks to the server.

Regarding claim 53, the combined teachings as applied above teaches the computer-implemented system of claim 51, wherein the geospatial positioning data and augmented reality (AR) guidance information is provided by being displayed to user(s) on a visual display (the resulting AR experience at the user’s mobile device (Trax: “Augmented Reality”)), and further includes data received by the mobile communications device from the remote cloud computing system and/or application program interfaces of the mobile communications device (AR information received by the AR server (Cohen: claim 1)).

Regarding claim 56, the combined teachings as applied above teaches the computer-implemented system of claim 51, wherein the augmented reality (AR) guidance further includes data for a specific package and/or a shipment derived from database(s), system(s), or data source(s) accessed by cloud computer-implemented system(s) and/or cloud computing platform(s) (location information provided the Trax GPS tracker (Trax: “What Is The Trax?”)).

Regarding claim 58, the combined teachings as applied above does not expressly teach the computer-implemented system of claim 51, wherein the interface mechanisms of the mobile communications device further connect with one or more of a: 5G wireless protocol, Wi-Fi access point(s), and/or internet connected gateway access point(s) that then connects the mobile communications device to computer-implemented system(s) and/or remote cloud computing system to share, determine or display geospatial positioning data associated with the accessory device of package (connection to the server utilizing standard Internet related protocols (Cohen: 0028)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such that the AR server is accessed using an Internet protocol as disclosed by Cohen, because this enable an efficient and well-known method of accessing remote servers.

Regarding claim 60, the combined teachings as applied above teaches the computer-implemented system of claim 51, wherein the mobile communications device is an internet connected communication device configured as a wireless communication device (the Examiner submits that the iPhone/Android device is an internet connected communication device which is required for installing the app (Trax: “Setting up The Trax GPS Tracker”)).

Regarding claim 74, the combined teachings as applied above teaches the computer-implemented system of claim 51, wherein the system is configured to provide information to user(s) of a common carrier and/or delivery service about geospatial positioning data and/or temperature data of the package (providing package location data (Ballam: col.3, line 25-42) utilizing the AR teachings of Trax as stated in the rejection above to claim 51).

Regarding claim 76, the combined teachings as applied above teaches the computer-implemented system of claim 51, wherein the accessory device is in the form of a tag attached to the package by an adhesive layer (as stated in the rejection above (claim 51) Lee teaches a Bluetooth tracker (Tile Sticker) that comprise of an adhesive layer that bonds to surfaces of the tracked objects (Lee: 3rd para)).

Claim 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trax, Ballam, Lee and Cohen as applied to the claims above, and further in view of Agarwal (“ESP32 GPS Tracker with an OLED Display”, url: https://www.hackster.io/akarsh98/esp32-gps-tracker-with-an-oled-display-0de264).
Regarding claim 66, the combined teachings as applied above does not expressly teach but Agrawal teaches the computer-implemented system of claim 51, wherein the accessory device further comprises an opening in the retaining feature on a front side of the outer surface of the positioning device (refer to the opening in the front of the rubber cover of Trax (Trax: “Take a Look At The Trax GPS Tracker”, 0:25-1:00)), and an updateable LCD or e-paper display technology screen provided in the opening (GPS Tracker with an OLED display that displays positional data (Agrawal: “Intro”)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to include a display as taught by Agrawal, because this enables a convenient method of reading positional data of the tracker.

Claim 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trax, Ballam, Lee and Cohen as applied to the claims above, and further in view of Barton et al. (PGPUB Document No. US 2019/0102735).
Regarding claim 71, the combined teachings as applied above teaches the computer-implemented system of claim 51, wherein the augmented reality (AR) guidance information further includes sensor modules data received from Bluetooth radio module and includes reporting one or more of a: temperature (temperature information transmitted to the smart label 100, which is then shared with the service provider (Barton: 0027, FIG.2A.2B)), location, humidity and/or shock condition associated with the package
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to further transmit temperature data as suggested by Barton, because this enables an added variety of information to be available to the user.

Claim 72 and 73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trax, Ballam, Lee and Cohen as applied to the claims above, and further in view of Lam (PGPUB Document No. US 2017/0352002).
Regarding claim 72, the combined teachings as applied above does not expressly teach but Lam teaches the computer-implemented system of claim 51, wherein the accessory device is structured to be attached to the package for cold chain monitoring of a healthcare product package to include pharmaceuticals, vaccines, or medical products to monitor their geospatial positioning data and/or temperature(s) data for regulatory compliance (remote monitoring of medicine, vaccine, etc. in cold chains (Lam: 0002, 0004, 0021, FIG.12)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to utilize the product monitoring teachings of Lam, because this enables protection of products.

Regarding claim 73, the combined teachings as applied above does not expressly teach but Lam teaches the computer-implemented system of claim 51, wherein the package is in the form of a box or case that can keep contents at low temperatures for goods, freight, or logistics transport (boxes 102 (Lam: 0034, FIG.1B) used for cold chain monitoring (Lam: 0002, 0004, 0021, FIG.12) enables packages contents be at low temperatures).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to utilize the product monitoring teachings of Lam, because this enables protection of products.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079. The examiner can normally be reached M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID H CHU/Primary Examiner, Art Unit 2616